No. 99-50114
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50114
                         Summary Calendar



                         JOHN WADE NEWTON,

                                             Petitioner-Appellant,

                              VERSUS

                    GARY L. JOHNSON, DIRECTOR,
                   TEXAS DEPARTMENT OF CRIMINAL
                 JUSTICE, INSTITUTIONAL DIVISION,

                                             Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-98-CV-662-JN
                       --------------------
                           May 17, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     John Wade Newton, Texas state prisoner #811048, appeals from

the district court’s dismissal of his federal habeas petition as

time-barred.   Because Newton failed to address in his appellate

brief the issue upon which this court granted a certificate of

appealability, whether the district court erred by dismissing his

habeas petition as time-barred, he has abandoned this issue.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Accordingly,

the judgment of the district court is AFFIRMED.     Newton’s motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50114
                               -2-

for time enlargement, construed as a motion for an extension of

time in which to file a reply brief, is DENIED.

     AFFIRMED; MOTION DENIED.